Citation Nr: 0117062	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  97-00 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
organic brain syndrome (OBS), currently evaluated as 50 
percent disabling.

2.  Entitlement to an increased evaluation for hypertension 
(HTN), currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from May 1956 to July 1959.  
This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In December 1998 the Board remanded the case for 
further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran has considerable industrial and social 
adaptability impairment due to OBS; his OBS symptoms include 
difficulty understanding complex commands, short-term memory 
impairment, impaired judgment and thinking, and difficulty in 
establishing and maintaining effective work and social 
relationships.

3.  Based on the evidence of record, application of either 
version of the rating criteria for OBS (effective before or 
as of November 7, 1996) fails to support an evaluation in 
excess of 50 percent.

4.  The veteran's HTN is manifested by well-controlled 
diastolic pressure readings of predominantly no more than 100 
and systolic pressure readings of no more than 170.

5.  Based on the evidence of record, application of either 
version of the rating criteria for HTN (effective before or 
as of January 12, 1998) fails to support an evaluation in 
excess of 20 percent.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for OBS 
have not been met.  38 U.S.C.A. § 1155 (West 1991); Veterans' 
Claims Assistance Act of 2000, Pub. L No 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 
4.21, 4.130, Diagnostic Code 9305 (2000); 38 C.F.R. § 4.132, 
Diagnostic Code 9305 (1996).

2.  The criteria for a disability rating greater than 20 
percent for HTN have not been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans' Claims Assistance Act of 2000, Pub. L No 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 4.1-4.7, 
4.21, 4.104, Diagnostic Code 7101 (2000); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The veteran was provided 
VA examinations for his disabilities in September 1996, June 
1997, August 1999 and May 2000.  His VA treatment records 
were associated with the claims folder, as were his submitted 
private treatment records.  He was provided a statement of 
the case issued in December 1996, and supplemental statements 
of the case in October 1997 and December 2000.  The statement 
and supplemental statements of the cases discuss the evidence 
of record, the applicable statutory and regulatory law and 
the reasons his claims were denied.

After reviewing the record, Board is satisfied that all 
relevant facts have been properly developed with respect to 
these issues, that VA has given the veteran adequate notice 
regarding the evidence necessary to substantiate his claims 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by statute.  
38 U.S.C.A. § 5107 (1999); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Factual Background

Rating decisions dated in March 1978 and October 1991 granted 
service connection for HTN and OBS respectively.  In August 
1996, the veteran raised the issues of entitlement to 
increased evaluations for these disabilities.

VA treatment records, dating from April 1995 to September 
1996, indicate blood pressure readings of 154/92 in April 
1995; 152/92 in May 1995, 148/78, sitting and 148/84, 
standing in June 1995.  His blood pressure was assessed as 
well controlled.  In December 1995, his blood pressure was 
132/80.  He complained of nocturia in June 1996 and his 
seated blood pressure was 160/88.  The assessment was well 
controlled HTN.  In August 1996 his blood pressure was 
145/75.  The veteran gave an eighteen-month history of 
intermittent lightheadedness, occurring a couple of times a 
day in September 1996.  His standing blood pressure was 
116/90 and 136/88 when lying down.

During his September 1996 VA psychiatric examination, the 
veteran complained of intermittent dizziness, a poor short-
term memory and insufficient sleep.  Examination revealed the 
veteran's speech to be clear, coherent and goal-directed.  
His mood was good and his affect euthymic with appropriate 
range.  There was no suggestion of psychoses or a history of 
mania or depression.  The veteran was oriented to time, 
place, person and situation.  He could reverse the spelling 
of world and was able to remember 2 of 3 objects at five 
minutes and remember the 3rd word with prompting.  His 
insight and judgment were evaluated as good.  The diagnosis 
was tobacco dependence.  His stress was assessed as mild to 
moderate and his Global Assessment of Functioning (GAF) score 
was 70.

A September 1996 VA hypertension examination report notes 
that the veteran took seven medications on a daily basis for 
various disabilities.  His sitting blood pressure was 145/80; 
his lying down blood pressure 150/70 and his standing blood 
pressure 140/75.  The diagnosis was essential HTN.

During his May 1997 personal hearing, the veteran testified 
that he often experienced dizziness. , He had memory problems 
and poor eyesight with double vision in the mornings.  His 
wife testified that he was awarded Social Security 
Administration Disability benefits primarily because of his 
memory problems and because of his breathing problems and his 
inability to arise from a sitting or squatting position.  His 
short-term memory was almost non-existent and that he had 
notes posted to remind him what he needed to do.  More than 
once she had to send family and friends to search for him 
after he became lost on his way home.  She handled the family 
finances.  The veteran testified that he normally drove 
wherever he went with someone as his passenger.  He had been 
out of his HTN medication for two days at the time of his 
most recent VA appointment and he took two medications to 
control his HTN.

A VA February 1997 treatment record reveals a blood pressure 
of 170/102 after cessation of medication for two days.  A 
private treatment record that same month indicates a blood 
pressure of 152/88.

During his June 1997 VA psychological examination, the 
veteran complained of being nervous all the time, being angry 
with himself and having memory problems.  He had difficulty 
learning to operate a computerized cash register and quit his 
job because of it.  He also reported having irritable moods 
with frequent outbursts directed at his family.  He was 
occasionally depressed and complained of poor sleep and a 
loss of mental capacity, particularly his memory.  The 
examiner observed the veteran's demeanor to be somewhat 
jittery and nervous.  Testing revealed memory scores that 
suggested he had a relative but mild loss in overall mental 
efficiency and memory.  His memory function ranges were from 
borderline to low average and were assessed as adequate for 
tasks of every day living, but it would be difficult to 
adjust to new life circumstance such as new jobs or tasks or 
performing under pressure.  The assessment was mild levels of 
memory impairment and somatization.  The examiner opined that 
the veteran was clearly capable of independent living, self-
care and of making testamentary decisions, while probably 
being incapable of learning a new trade.

During the veteran's June 1997 VA neurological examination, 
he was noted to have marked cognitive deficits as a result of 
his earlier parietal subdural hematoma with evacuation in 
1988.

VA treatment records, dating from June 1997 to March 1999, 
show blood pressure readings of 140/90 in June 1997 with an 
assessment of well controlled HTN; 148/84 and 140/72 in 
August 1997; 130/86 in October 1997; 120/70 in November 1997; 
120/76 in March 1998 with an assessment of excellently 
controlled HTN; 160/100 in November 1998; and 138/80 in 
January 1999.

An August 1999 VA psychiatric examination report indicates 
that the veteran retired in 1997 because of his poor 
concentration and inability to keep up with his job.  He 
reported becoming easily irritated with his wife.  He was 
able to drive short distances close to home, but believed he 
would get lost if he were to drive too far away from home.  
He also reported occasionally getting depressed.  He could 
cook for himself although he had left the stove burner on 
several occasions.  He was able to dress and groom himself.  
The examiner observed that he told his story in a fairly 
clear manner, although his wife assisted him with some 
questions.  He was unable to do serial 7's even with 
prompting, he skipped several presidents preceding Clinton 
and could not name all of his twelve grandchildren.  
Examination revealed no evidence of psychotic thought, mood 
or perceptual disorder.  He was able to name two of three 
items after three minutes.  His mood was mildly depressed, 
but he was not suicidal or homicidal.  His judgment and 
insight were assessed as only fair to poor.  The diagnosis 
was dementia.  The GAF score was assessed at 35.  The 
examiner opined that the veteran was functioning in the major 
impairment area and that his judgment and thinking were also 
considerably impaired at times.  The examiner further opined 
that he was at probable passive risk of hurting himself at 
some point.  The examiner recommended that the veteran 
undergo neuropsychological testing to determine the level of 
his dementia symptoms.  Although the testing had not been 
done at the time, the examiner ventured his opinion that the 
veteran's organic brain syndrome caused occupational and 
social impairment deficiencies in the areas of work, school 
and family relationships, judgment, thinking and mood.  He 
was unable to persist at any kind of work endeavor because of 
his inability to comprehend things.

Later that month, VA neuropsychological testing was 
accomplished.  At that time, the veteran's wife stated that 
he had become progressively withdrawn in the last year and 
experienced periods of confusion.  The veteran complained of 
short-term memory loss, marked fatigue and a loss of interest 
in activities.  The examiner observed that his remote memory 
seemed quite intact.  Testing revealed evidence of 
significant problems with immediate attention or short-term 
memory with some significant loss of information over 
standard memory delays.  The examiner concluded that there 
was some increased difficulty in memory processing compared 
to the 1997 neuropsychological evaluation and increased 
depressive symptoms.  The diagnoses were amnestic syndrome 
and depression with probable organic as well as reactive 
components.  The veteran was assigned a GAF score of 60.

VA treatment records, dating from August 1999 to May 2000 
show blood pressure readings of 142/88 in August 1999, 136/80 
in October 1999 and 146/76 in January 2000.  

The veteran's May 2000 VA compensation examination for HTN, 
notes the veteran's complaints of infrequent headaches that 
were easily treated with Tylenol and some problems with 
dizziness.  His dizziness was generally associated with a 
change of his body position.  His right arm blood pressure 
reading was 168/100 and his left arm was 170/98 in the supine 
position.  His readings were 152/80 in the right and 150/80 
in the left arm when seated.  The veteran took Nifedipine and 
Lasix for his HTN.  The examiner observed that the veteran's 
current symptoms of HTN were minimal with no history of side 
effects due to medical treatment.  The examiner noted that 
there was some suggestion of peripheral vascular disease that 
could be caused or complicated by his HTN.  The examiner felt 
that an echocardiogram and EKG should be done before an 
opinion could be made regarding hypertensive heart disease. 

Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.


OBS

The veteran's OBS is evaluated as 50 percent disabling under 
Diagnostic Code (Code) 9305.  During the pendency of the 
veteran's appeal, VA promulgated new regulations amending the 
rating criteria for mental disorders, effective November 7, 
1996.  See 61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. 
pt. 4).  Generally, where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, when 
amended regulations expressly state an effective date and do 
not include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded, notwithstanding Karnas.  See 
38 U.S.C.A. § 5110(g)(West 1991), VAOPGCPREC 03-00.  Thus, in 
this case, only the previous version of the rating criteria 
may be applied through November 6, 1996.  As of November 7, 
1996, the Board will apply whichever version of the rating 
criteria is more favorable to the veteran.  The Board notes 
that the RO has provided the veteran with the old version of 
the regulations regarding psychiatric disability in his copy 
of the rating decision and the revised version of the 
regulations in the December 1996 statement of the case.  

Under the regulations applicable prior to November 7, 1996, a 
50 percent evaluation was warranted for symptomatology that 
resulted in considerable impairment of social and industrial 
adaptability.  A 70 percent evaluation was warranted where 
there was severe impairment of social and industrial 
adaptability.  A 100 percent evaluation was warranted for 
impairment of intellectual functions, orientation, memory and 
judgment, and lability and shallowness of affect of such 
extent, severity, depth, and persistence as to produce total 
social and industrial inadaptability.  38 C.F.R. § 4.132, 
Diagnostic Code 9305 (1996).  

Under the amended regulations, a 50 percent evaluation is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  A 100 percent rating is warranted 
if there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 38 C.F.R. 
§ 4.130, Diagnostic Code 9305.

Reviewing the record, the Board finds that the preponderance 
of the evidence is against a disability rating greater than 
50 percent for OBS under the rating criteria for mental 
disorders prior to November 7, 1996.  Although the veteran 
complained of irritability, sleep disturbance and short-term 
memory loss, the September 1996 VA examiner indicated that 
his mood and affect were good, as was his insight and 
judgment.  Moreover, his stress was assessed as mild to 
moderate and his GAF score was 70.  Therefore, the Board does 
not find that the social and industrial impairment resulting 
from OBS is more appropriately characterized as severe under 
the previous rating criteria.  38 C.F.R. §§ 4.7, 4.132 (in 
effect prior to November 7, 1996).

The Board finds that the preponderance evidence does not 
support an evaluation in excess of 50 percent for OBS under 
the revised version of the rating criteria.  Subsequent to 
November 7, 1996, the veteran's treatment records indicate 
that he has significant short-term memory impairment, as well 
as difficulty understanding complex commands.  However, the 
evidence also shows that the veteran was able to continue to 
drive near his home and was capable of independent living.  
In reaching this conclusion, the Board acknowledges the June 
1997 VA neurologist's opinion that the veteran had marked 
cognitive deficits and the August 1999 VA psychiatrist's 
opinion that he functioned with major impairment with a GAF 
score of 35.  However, the neurologist offered no opinion as 
to the veteran's level of functioning and the psychiatrist's 
opinion was proffered without benefit of neuropsychological 
test results.  Those subsequent test results, while 
indicating significant problems with short-term memory and 
increased depressive symptoms, found only some increase 
compared to the 1997 evaluation.  A GAF score of 60 was 
assessed.  The Board finds the August 1999 psychologist's 
opinion more probative because it is based on the test 
results as well as a review of the veteran's claims file.  
Moreover, the objective evidence does not show evidence of 
suicidal ideation, obsessional rituals or speech that is 
illogical, obscure or irrelevant, near-continuous panic or 
depression, severely impaired impulse control or neglect of 
personal appearance and hygiene.  Considering the whole 
disability picture, the Board finds that the criteria for a 
50 percent rating under both versions of the rating schedule 
most accurately reflect the veteran's level of impairment 
since November 7, 1996.  38 C.F.R. § 4.7.

HTN

During the pendency of the veteran's appeal, VA also 
promulgated new regulations amending the criteria for rating 
cardiovascular disorders, effective January 12, 1998.  See 62 
Fed. Reg. 65,207 (1997) (codified at 38 C.F.R. pt. 4).  As 
noted previously, where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, when 
amended regulations expressly state an effective date and do 
not include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded, notwithstanding Karnas.  Rhodan 
v. West, 12 Vet. App. 55, 57 (1998).  Therefore, the Board 
may apply only the previous version of the regulations up to 
January 12, 1998.  Thereafter, the Board must apply whichever 
version of the regulations is more favorable to the veteran.

The Board notes that, in its December 2000 supplemental 
statement of the case, the RO considered the amended version 
of the rating criteria.  Accordingly, the Board may similarly 
consider each version of the regulations without determining 
whether the veteran will be prejudiced thereby.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  However, a review 
of the pertinent diagnostic code in this case finds no 
appreciable or applicable differences between the previous 
version of the rating schedule and the amended version, such 
that neither is more favorable to the veteran.

Under Code 7101, a 10 percent rating is assigned when 
diastolic pressure is predominantly 100 or more or when 
continuous medication is shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 ore more.  38 C.F.R. § 4.104, Code 7101, 
Note 2 (in effect prior to January 12, 1998); 38 C.F.R. § 
4.104, Code 7101 (2000).

Under the previous version of the regulations, a 20 percent 
rating was assigned when diastolic pressure was predominantly 
110 or more with definite symptoms and a 40 percent rating 
was warranted when diastolic pressure was predominantly 120 
or more and the veteran had moderately severe symptoms.  38 
C.F.R. § 4.104 (in effect prior to January 12, 1998).  Under 
the amended version of the regulations, a 20 percent rating 
requires only a diastolic pressure of 110 or more or systolic 
pressure of predominantly 200 or more.  A 40 percent rating 
is warranted whether diastolic pressure is predominantly 120 
or more.  38 C.F.R. § 4.104 (2000).

The evidence of record shows that the highest diastolic blood 
pressure reading was 102 in February 1997 after the veteran 
had not taken medication for two days.  There is no evidence 
that the veteran's diastolic blood pressure was ever greater 
than 102.  The evidence further shows that the veteran's 
highest systolic blood pressure was 170 in February 1997 and 
May 2000.  Moreover, the May 2000 VA examiner found the 
veteran's HTN symptoms to be no more than minimal with no 
evidence of side effects from his medication.  This evidence 
is insufficient to establish entitlement to a rating in 
excess of 20 percent.  38 C.F.R. § 4.7.


ORDER

An increased evaluation for OBS is denied.

An increased evaluation for HTN is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

